Pratt, J.
The amended answers constitute no defense. Laws 1850, c. 172, § 1; Curtis v. Leavitt, 15 N. Y. 86. They could have been stricken out as frivolous. If a defendant wishes to insist upon the questions raised by such an answer, he must be ready when the cause is reached. The court was-right in giving judgment.
The affidavits do not show any ground for relief as a matter of favor; rather the contrary. It appears that the plaintiff is willing to sacrifice a large part of the debt to get his money. That is an abundant answer to the opinions expressed in the papers as to the great value of the property. The impression produced upon the court is that the property is worth less than the debt. Order affirmed, with costs.
Barnard, P. J., concurs.